KNAPP, Circuit Judge.
On January 28, 1916, in the late after.noon, the steam tug Marian was towing a loaded scow down Locust •Point channel in the harbor of Baltimore. At the same time the steamship Vedamore, which had just backed out from Pier 8, was also going down the channel on a nearly parallel course. Directly ahead of these vessels, on the northerly side of the channel, was a dredge, held by anchor ropes, 'which had been there about a year and was plainly visible. From some cause, which is in sharp dispute, the scow came *109into collision with the steamship, as they were approaching the dredge and almost abreast of it, with the result that the tug was capsized and sunk. The court below found:
“In a sense the primary cause of the accident was the fact that the dredge narrowed the usual fairway. The Vedainore was so navigated that It did not allow sufficient room, for the Marian and her tow to pass safely between the Yedamore and the dredge. The dredge was, of course, properly In the position in which it was, and It had been in the same spot or very close to the same spot for a long time. The pilot [of the Yedamore] knew where it was. * * a ipjle testimony as well as the inspection of the charts and common knowledge show that the ordinary and proper course in and out of Baltimore I-Iarbor is between the position of the dredge and the Locust Point side. The Vedamore, in going out of the harbor, knowing, as she did, the position of the Marian and the dredge, was bound to navigate with a view of giving the Marian sufficient room to pass safely between her and the dredge. She did not do so. * * * Whatever his [the pilot’s] reasons were, it is certain he did not give the Marian sufficient space safely to pass. The fault of the Yedamore is clear. The evidence does not show that the purpose of the Yedamore to keep close to the dredge buoys was known to the Marian in time for the latter safely to have attempted to pass to the port side of the dredge and its buoys. To have done so would have required her to have gone about 450 feet to the port of her course. * * * As the evidence does not convince me that the master of the Marian knew in time that the Yedamore intended to keep so close to the dredge and her huoys that he would not have room safely to pass, I do not see my way clear to hold the Marian at fault. The Vedamore will therefore be held solely liable.”
The case turns wholly on this question of fact, and no sufficient reason appears for disagreeing with the conclusion reached by the learned District Judge.
Affirmed.